STEINBERG, Judge,
concurring:
I join in the opinion of the Court and in its disposition of this appeal for the reasons stated in the opinion. I write separately to stress two points.
First, although I agree that the veteran’s April 1983 Notice of Disagreement (NOD) (Record (R.) at 31) was “sufficient to encompass the issue of secondary service connection” based on the particular facts of this case, ante at 72, I would also hold, alternatively, that, as a matter of law, when a claimant seeks secondary service connection (here for residuals of a self-inflicted gunshot wound) and a Department of Veterans Affairs (VA) regional office (RO) denies that claim on the ground, as here, that the primary condition (here the veteran’s post-traumatic stress disorder) is not service connected, then an NOD as to the VARO’s denial of primary service connection inherently also expresses a disagreement as to the denial of secondary service connection. I believe that this conclusion follows from the general “pro-veteran” nature of VA law1, under which VA is obliged to apply all applicable law to VA claims and to ensure that the maximum benefits possible under the law are awarded to those who have service-connected disabilities.2 Hence, requiring a veteran to make specific reference to the secondary-service-eonnection issue when he or she is appealing the primary-service-*74connection issue appears to conflict with the requirement that submissions of VA claimants are to be read liberally and that VA claimants are not required to articulate claims with specificity.
I do not believe that the opinion of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Ledford v. West, 136 F.3d 776 (Fed.Cir.1998), is inconsistent with this view. As this Court held in Buckley v. West:
When read together and in the context of the prior precedent described above, Ledford and Collaro [v. West, 136 F.3d 1304 (Fed.Cir.1998)] support the proposition that this Court has jurisdiction over claims that an appellant has reasonably raised to the RO and that the [Board of Veterans’ Appeals (BVA or Board)] has failed properly to adjudicate, and that the Court may entertain any arguments made in support of such claims when presented with a “vague” or general NOD or, at least, one that does not limit the Court’s consideration of the arguments made. [Collaro, 136 F.3d at 1309; Ledford, supra.] Further, where the RO and BVA have faded to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of an NOD that satisfies [the Veterans’ Judicial Review Act (VJRA), Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (found at 38 U.S.C. § 7251 note) [hereinafter VJRA § 402]], the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof.
Buckley, 12 Vet.App. 76, 82-83 (1998).
Given the emphasis that the Federal Circuit placed in Hodge v. West, supra note 1, on the pro-claimant nature of the VA adjudication process and in light of that Court’s holding in Collaro, supra, Ledford must be read as applicable only to a situation where the claimant expressly limits an appeal to the Board to a named claim by using specific words of limitation (e.g., “I wish to appeal only X claim” or, “No other claim is appealed” or, “I do not seek to appeal Y issue”) or at least must be read as not applicable to a situation where, as here, the NOD as to the primary-service-connection claim inherently implicates the basis for the denial of the secondary-service-connection claim. Moreover, again, as the Court stressed in Buckley, the Federal Circuit’s opinion in Ledford dealt specifically with whether an NOD expressing disagreement as to a 1990 RO decision denying a 100% scheduler rating could be construed to be also an NOD as to an entirely different RO decision, one from 1981, which had addressed an entirely different issue (the termination of a 100% rating that had been assigned based on individual unemployability under 38 C.F.R. § 4.16(a) (1998)). See Buckley, 12 Vet.App. at 82 (discussing Ledford, 136 F.3d at 779-80). It was in that context that the Federal Circuit, quite understandably, held as follows in Ledford:
Ledford had to have presented an NOD specifically challenging the 1981 determination in order to vest jurisdiction in the Court of Veterans Appeals over that determination. While his legal reasoning supporting such a challenge need not appear in the NOD, see 38 C.F.R. § 20.201 (1997) ..., an NOD must have indicated a disagreement with a specific determination. This did not occur here with respect to the 1981 determination.
Id. at 780 (footnote omitted).
Second, I believe that it is important to stress one other matter about the Court’s exercise of jurisdiction in today’s opinion. The Court, in this decision, does not — and has no jurisdiction to — address the merits of the 1982 RO denial of secondary service connection (R. at 13), because that decision never became final due to its having been appealed to the Board and never having been decided by it. However, the Court’s decision today as to the proper effective date for a secondary-service-connection award (over which we have jurisdiction by virtue of the October 1993 NOD (R. at 83) appealing the December 1992 RO decision *75(R. at 79-81)) could not have been made without our considering whether the RO at the time of its 1982 decision had been obliged to adjudicate a secondary-service-connection claim. That is because, if such a claim had been filed and not yet been adjudicated, then the date that that claim was filed may affect the determination of the proper effective date for the award of secondary service connection — the issue here on appeal.3 Hence, the Court is not presented here with a pending claim as to which it can only note the claim’s pen-dency due to the veteran’s having not filed a post-November 17,1988, jurisdiction-conferring NOD under VJRA § 402, as was the case in Tablazon v. Brown, 8 Vet.App. 359, 361 (1995). Rather, we are presented with evidence that a claim was filed earlier than the effective date assigned by the Board in the decision here on appeal, and the date of such filing is pertinent to the issue (effective date) over which we currently do have jurisdiction.

. See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (requiring that when statute involving veterans’ benefits is unclear “interpretive doubt is to be resolved in the veteran’s favor”, citing King v. St. Vincent’s Hosp., 502 U.S. 215, 220-21, n. 9, 112 S.Ct. 570, 116 L.Ed.2d 578 (1991)); Hodge v. West, 155 F.3d 1356, 1361, n. 1 (Fed.Cir.1998) (quoting Gardner); Jones (Ethel) v. West, 136 F.3d 1296, 1299, n. 2 (Fed.Cir.1998) (same); Allen v. Brown, 7 Vet.App. 439, 446 (1995) (en banc) (same).


. See, e.g., 38 C.F.R. § 3.103(a) (1998) (Department of Veterans Affairs (VA) has an “obligation ... to render a decision which grants every benefit that can be supported in law while protecting the interests of the Government”); Suttmann v. Brown, 5 Vet.App. 127, 132 (1993) (where a "review of all documents and oral testimony reasonably reveals that the claimant is seeking a particular benefit, the [Board of Veterans’ Appeals (Board)] is required to adjudicate the issue of the claimant’s entitlement to such a benefit or, if appropriate, to remand the issue to the [VA regional office] for development and adjudication of the issue”); see also Solomon v. Brown, 6 Vet.App. 396, 402 (1994); EF v. Derwinski, 1 Vet.App. 324, 326 (1991); cf. AB v. Brown, 6 Vet.App. 35, 38 (1993) (“on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and ... such a claim remains in controversy where less than the maximum available benefit is awarded”).


. See 38 U.S.C. § 5110(a) ("[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor”); 38 C.F.R. § 3.400(b)(2) (1998) (providing that effective date shall be date of receipt of claim or date entitlement arose, whichever is later); Tucker v. West, 11 Vet.App. 369, 372 (1998) (concerning effective date of original claim for service connection).